Judgment and order affirmed, with costs. Memorandum: We conclude that the trial court’s charge correctly defines the legal duties resting upon the defendant in relation to the temporary bridge which spanned the trench on plaintiff’s premises and that the jury’s verdict upon all questions of fact submitted for decision was in accord with the weight of evidence. All concur, except Cunningham, J., not voting. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham,, Taylor and Dowling, JJ.